Per Curiam:
The order appealed from should be modified as follows, and as so modified affirmed, without costs: Subdivision 1. Stricken out. Subdivision 2. Amended so as to'read as follows: “Whether or not it is intended to be alleged that this defendant or the board of directors of which he was a member received any part of the amount referred to in Paragraph Twenty-fifth of the complaint as ‘ various, sums aggregating five and a half million dollars.’ ” Subdivision 8. Strike out the last nine words thereof: “ and if a part, what amount was so received.” Subdivision 4. Strike out the last twenty-six words thereof: “and if a part of said sum, what amount is alleged to have so disappeared, and; if so, of what said wrongful acts or negligence consisted.” Subdivision 5. Strike out the words: “and in what transaction or transactions.” Subdivision 6. Strike out the words: “and if a part, what part.” Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Order to be settled on notice.